Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite “alternatively driving” the indicator. It is entirely unclear what the driving is alternative to. The limitation implies scope, but the intended scope is not apparent. Claims 1, 8, and 15 are therefore indefinite. Claims 2-7 and 9-14 depend from claims 1, 8 and thus have at least the same defect(s).
Claim 2 recites drives “in the opposite direction as the one direction”. The second mode alternately drives the indicator in the one direction. What is the direction opposite to? What does alternately drives mean? Claim 9 recites similar limitations. Claims 2, 9 imply limitations but the scope is not apparent. Claims 2 and 9 are therefore indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kato (US 2017/0017206).
With regard to claim 1 Kato discloses an electronic timepiece comprising:
an indicator (106);
an actuator configured to drive the indicator (304);
a light emitter used to detect the indicator (214a figure 4);
a photodetector configured to detect light emitted from the light emitter selectively when the indicator is at a reference position (214b figure 4); and
a control circuit (401) configured to control the actuator and the light emitter, and execute a first mode, while the light emitter is emitting, to drive the indicator continuously in one direction until the indicator is detected (claim 1, abstract, figures 3, 4), and
a second mode, after the photodetector detects light in the first mode and the indicator has past the reference position, to alternately drive the indicator and drive the light emitter to emit to detect the indicator at the reference position (claim 1, abstract, figures 3, 4).

With regard to claim 2 Kato discloses the electronic timepiece described in claim 1, wherein: the control circuit drives the indicator in the opposite direction as the one direction when the photodetector detects light in the first mode (abstract, claim 1, figures 5, 6a; paragraph 95), goes to the second mode when the indicator has been driven a specific amount in the opposite direction, and in the second mode alternately drives the indicator in the one direction and drives the light emitter to emit (abstract, claim 1, figures 5, 6a; paragraph 95).

With regard to claim 3 Kato discloses the electronic timepiece described in claim 1, wherein:
the control circuit, in the second mode, alternately drives the indicator in the opposite direction as the one direction, and drives the light emitter to emit (abstract, claim 1, figures 5, 6a; paragraph 95).

With regard to claim 4 Kato discloses the electronic timepiece described in claim 1, wherein:
the control circuit executes the processes of the first mode and second mode as an initialization operation during a system reset (paragraphs 95, 96 - the hands are fast forwarded to the detection position which is itself an action of resetting.)

With regard to claim 5 Kato discloses the electronic timepiece described in claim 1, wherein:
the actuator is a stepper motor (abstract).

With regard to claim 6 Kato discloses the electronic timepiece described in claim 5, wherein:
the control circuit, in the second mode, alternately drives the stepper motor one step, and drives the light emitter to emit (abstract, figure 7).

With regard to claim 7 Kato discloses the electronic timepiece described in claim 5, wherein: the control circuit, in the first mode, drives the stepper motor by rated current control (401, 304 figure 4 the control unit effects control over the motor to effect driving. This includes command and control over the current).

With regard to claim 8 Kato discloses an electronic timepiece comprising:
an indicator (106);
an actuator configured to drive the indicator (304);
a wheel configured to transfer power from the actuator to the indicator, and having a through-hole passing through the wheel in the axial direction (figure 3);
a light emitter configured to emit light to the wheel (214a figure 4);
a photodetector configured to detect light emitted from the light emitter and passing through the through-hole selectively when the indicator is at the reference position (214b); and
a control circuit (401, claim 1, abstract) configured to control the actuator and the light emitter, and execute a first mode, while the light emitter is emitting, to drive the indicator continuously in one direction until the indicator is detected (401, claim 1, abstract, figures 3, 4), and
a second mode, after the photodetector detects light in the first mode and the indicator has past the reference position, to alternately drive the indicator and drive the light emitter to emit to detect the indicator at the reference position (claim 1, abstract, figures 3, 4).

With regard to claim 9 Kato discloses the electronic timepiece described in claim 8, wherein:
the control circuit drives the indicator in the opposite direction as the one direction when the photodetector detects light in the first mode (claim 1, abstract, figures 5, 6a; paragraph 95), goes to the second mode when the indicator has been driven a specific amount in the opposite direction, and in the second mode alternately drives the indicator in the one direction and drives the light emitter to emit (claim 1, abstract, figures 5, 6a; paragraph 95).

With regard to claim 10 Kato discloses the electronic timepiece described in claim 8, wherein: the control circuit, in the second mode, alternately drives the indicator in the opposite direction as the one direction, and drives the light emitter to emit (abstract, claim 1, figures 5, 6a; paragraph 95).

With regard to claim 11 Kato discloses the electronic timepiece described in claim 8, wherein: the control circuit executes the processes of the first mode and second mode as an initialization operation during a system reset (paragraphs 95, 96 - the hands are fast forwarded to the detection position which is itself an action of resetting).

With regard to claim 12 Kato discloses the electronic timepiece described in claim 8, wherein:
the actuator is a stepper motor (abstract).

With regard to claim 13 Kato discloses the electronic timepiece described in claim 12, wherein: the control circuit, in the second mode, alternately drives the stepper motor one step, and drives the light emitter to emit (abstract, figure 7).

With regard to claim 14 Kato discloses the electronic timepiece described in claim 12, wherein: the control circuit, in the first mode, drives the stepper motor by rated current control (401, 304 figure 4 the control unit effects control over the motor to effect driving. This includes command and control over the current).

With regard to claim 15 Kato discloses an indicator position detection method comprising:
controlling, by a control circuit (401), a light emitter (214a figure 4) and an actuator that drives an indicator (304);
detecting the indicator in a reference position by a photodetector that detects light emitted from the light emitter selectively when the indicator is at the reference position (claim 4, abstract, figures 3,4);
driving the indicator continuously in one direction until the indicator is detected while the light emitter is emitting (claims 1-4, abstract, figures 3, 4); and
after the photodetector detects light and the indicator has past the reference position, alternately driving the indicator and driving the light emitter to emit to detect the indicator at the reference position (claims 1-4, abstract, figures 3, 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-2-22
/SEAN KAYES/Primary Examiner, Art Unit 2844